Citation Nr: 0935636	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for chondromalacia of the right knee.

2.  Entitlement to an increased rating in excess of 10 
percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active duty from August 1980 to December 
1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In a March 2008 decision, the Board 
denied the Veteran's claims.

The Veteran appealed the Board's March 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In that litigation, a Motion for Remand was filed by the VA 
General Counsel, averring that remand was required due to 
VA's failure to obtain VA treatment records identified by the 
appellant.  In an Order of November 2008, the Court vacated 
the Board's decision and remanded the matter, pursuant to the 
General Counsel's Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.

In October 2008, the Board remanded the Veteran's case to the 
RO for further evidentiary development.  That development was 
completed, and the case was returned to the Board.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected right knee 
chondromalacia has been manifested by subjective complaints 
of pain and difficulty with prolonged walking and standing, 
but with objective findings of normal extension to 0 degrees 
and flexion to 140 degrees, limited by pain to 120 degrees 
(in 2003), to 140 degrees (in 2004), and to 110 degrees (in 
2009), without instability or evidence of significant 
functional impairment in 2003 and 2009.

2.  The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected left knee 
chondromalacia has been manifested by subjective complaints 
of pain and difficulty with prolonged walking and standing, 
but with objective findings of normal extension to 0 degrees 
and flexion to 140 degrees, limited by pain to 110 degrees 
(in 2003), to 140 degrees (in 2004), and to 120 degrees (in 
2009), without instability or evidence of significant 
functional impairment in 2003 and 2009.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the right knee have not been 
met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.27, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2008).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the left knee have not been met 
for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 
4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits is found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in April 2004, prior to the July 2004 adjudication on 
appeal, and in December 2008, of the information and evidence 
needed to substantiate and complete the claims for increased 
ratings for right and left knee chondromalacia, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.
The December 2008 letter also provided information consistent 
with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded sub nom Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its 
duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate a claim and, as 
warranted by law, affording VA examination.  VA examinations 
were conducted in May 2004 and May 2009.  The Veteran was 
provided the opportunity to meaningfully participate in the 
adjudication of his claims and did in fact participate.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background

The record reflects that, in a January 1998 rating decision, 
the RO granted service connection for chondromalacia of the 
right and left knees, and assigned 10 percent disability 
ratings under Diagnostic Code 5099-5003.

In April 2004, the RO received the Veteran's current claim 
for increased ratings for his service-connected left and 
right knee disabilities.  He asserts that his right and left 
knee disabilities warrant more than the currently assigned 10 
percent disability ratings.  Specifically, he complains of 
pain, fatigue, weakness, lack of endurance, limited motion, 
and buckling.  The Veteran also has reported that he used a 
cane.

VA outpatient records, dated from September 2003 to May 2008, 
including those from the VA medical facility in Atlanta, 
Georgia, reflect the Veteran's complaints of knee pain that 
were essentially managed with prescribed medication.  When 
seen in the VA outpatient clinic in September 2003, minimal 
crepitus of the left knee was noted and, in December 2004, 
the Veteran reported that his knee pain worsened in cold 
weather.  During August and July 2005, the Veteran underwent 
physical therapy, evidently for his back pain, and it was 
noted that he ambulated with a cane.

In February 2003, VA afforded the Veteran a private medical 
examination regarding his knee disabilities.  According to 
the examination report, range of motion of the Veteran's 
knees was from 0 to 140 degrees, with pain at 120 degrees on 
the right, and from 0 to 110 degrees on the left.  The 
examiner noted pain and incoordination but there was no 
evidence of fatigue, weakness, or lack of endurance.  
Drawer's test was slightly positive, bilaterally.  McMurray's 
test was negative, bilaterally.  X-rays showed no evidence of 
acute osseous injury or significant degenerative change of 
the right or left knee; however, in the right knee, there 
were findings of minimal spurring as well as minimal marginal 
osteophytosis which the examiner noted was "of doubtful 
clinical significance."  The examiner concurred in the 
diagnosis of chondromalacia of the right and left knees, and 
he also stated that the Veteran required a cane for 
ambulation.

In May 2004, the Veteran underwent another VA examination.  
According to the examination report, he complained of 
constant pain and limited motion.  Objectively, range of 
motion of the Veteran's knees was from 0 to 140 degrees, with 
pain occurring at 140 degrees.  On the right and left, range 
of motion was additionally limited by pain that had a major 
functional impact, but range of motion was not additionally 
limited by fatigue, weakness, lack of endurance, and 
incoordination.  Results of the Drawer and McMurray's tests 
were negative, bilaterally.  X-ray findings were within 
normal limits for both knees.  The examiner concurred in the 
diagnosis. 

Most recently, the Veteran underwent VA examination in May 
2009.  According to the examination report, the Veteran 
complained of bilateral knee pain, weakness, stiffness, and 
fatigability and lack of endurance, with occasional swelling, 
heat, giving, way, and locking, bilaterally.  He took pain 
medications that provided some pain control and was able to 
tolerate it, but indicated that the pain slowed him down 
considerably both at work and at home.  The Veteran had daily 
flare-ups in each knee precipitated by extended standing or 
walking for more than half a block, and relieved by rest and 
medication.  He was unable to run and used a walking stick 
for the past six or seven years.  The Veteran denied losing 
any time from work due to knee pain.  

Objectively, the Veteran had a mild limp and walked with the 
support of a walking stick.  There was no crepitus, increased 
heat, redness, edema, or effusion noted in either knee.  
Range of motion of the right knee was 0 to 110 degrees with 
pain at 110 and from 0 to 120 degrees with pain at 120 
degrrees in the left knee.  There was pain with range of 
motion in each knee, and repetition of three produced 
increased pain, weakness, lack of endurance, fatigue, and 
incoordination, with flexion to 110 (right knee) and to 120 
(left knee) with no loss of range of motion.  The Veteran's 
knees were stable.  Results of x-rays of the knees taken at 
the time showed possible mild degenerative changes of both 
knees and possible old fracture deformity of the proximal 
left fibula.  The clinical diagnosis was mild degenerative 
arthritis, bilaterally.

Legal Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected left and right knee 
disabilities warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The 10 percent disability ratings for the Veteran's right and 
left knee disabilities were originally assigned under 
Diagnostic Codes 5299-5003.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27.  Here, the Veteran's 
service-connected left and right knee disabilities are rated 
as analogous to knee impairment, including limited motion of 
the knee joint under Diagnostic Code 5003.  38 C.F.R. 
§ 4.20.  

Separate ratings were subsequently assigned under Diagnostic 
Codes 5099-5010.  Although the July 2004 rating decision on 
appeal also rated the Veteran's knee disabilities under 
Diagnostic Codes 5010-5257, the use of Diagnostic Code 5257 
was inappropriate, was unsupported by the clinical findings 
(no recurrent subluxation or lateral instability), and was 
inconsistent with the reasons and bases of the July 2004 
rating decision.  The most appropriate Diagnostic Codess for 
rating the Veteran's service-connected chondromalacia of the 
left and right knees are Diagnostic Code 5010 and, as 
directed, the specific diagnostic codes that provide for 
ratings based on limitation of motion of the knees. 

Diagnostic Code 5003 (and 5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  38 C.F.R. § 4.7a.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a noncompensable rating where flexion of the leg 
is limited to 60 degrees; a 10 percent rating where flexion 
is limited to 45 degrees; a 20 percent rating where flexion 
is limited to 30 degrees; and a 30 percent rating where 
flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a noncompensable (0 
percent) rating where extension of the leg is limited to 5 
degrees; a 10 percent rating where extension is limited to 10 
degrees; a 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  
38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  The 
VA General Counsel subsequently clarified that, for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98.  More recently, the General Counsel held 
that separate rating could also be provided for limitation of 
knee extension and flexion.  VAOPGCPREC 9-2004.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

Upon review of the evidence of record, the Board finds that 
the criteria for an evaluation in excess of the currently 
assigned 10 percent ratings based upon limitation of motion 
under Diagnostic Codes 5260 and 5261, for either the left or 
right knee, have not been met for any period because the 
Veteran has not been found to have such loss of flexion or 
extension in either knee at the time of any VA examination or 
outpatient visit.  The February 2003 VA examiner recorded 
ranges of motion from 0 degrees in extension to 120 degrees 
in flexion in the right knee (limited at that point by pain), 
and 0 degrees in extension to 110 degrees in flexion in the 
left knee (limited at that point by pain).  Painful motion is 
considered limited motion at the point that the pain actually 
sets in.  See VAOPGCPREC 9-98. 

Similar findings were reported by the May 2004 VA examiner 
who noted that the Veteran demonstrated essentially normal 
range of motion in each knee, with flexion to 140 degrees, 
and extension to 0, with pain at 140 degrees.  More recently, 
the May 2009 VA examiner reported that range of motion of the 
Veteran's right knee was from 0 to 110 degrees (limited by 
pain at 110 degrees), with left knee ranges of motion from 0 
to 120 degrees (with pain at 120 degrees).  The May 2004 
examiner commented that knee pain had a major functional 
impact.  

Even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the limitation of motion still does not approach the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5260; the limitation of motion does not for 
any period of rating more nearly approximate flexion limited 
to 30 degrees, as required for a higher disability rating of 
20 percent.  The Veteran was noted with normal extension. 
Therefore, the requirements for a compensable rating based on 
limitation of extension under Diagnostic Code 5261 also are 
not met.  38 C.F.R. § 4.71a.

Further, during the May 2009 VA examination, range of motion 
of the Veteran's right knee was from 0 to 110 degrees, and 
his left knee range of motion was from 0 to 120 degrees.  
Although the examiner reported that additional repetitions 
produced weakness, lack of endurance, fatigue, and 
incoordination, no additional loss of motion was shown.  Such 
findings represent no more than minimal additional loss of 
knee motion.  

For these reasons, an increased rating under either 
Diagnostic Code 5260 or 5261 is not warranted.  A rating in 
excess of the currently assigned 10 percent ratings would not 
be warranted under either Diagnostic Code 5260 or 5261, for 
either the Veteran's service-connected left or right knee 
disability, as he has not been shown to have flexion more 
proximately limited to 45 degrees or extension limited to 10 
degrees at any time during the increased rating claim.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board is sympathetic to the 
Veteran's beliefs as to the severity of his bilateral knee 
pain.  Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to the Veteran's left and right 
knee disabilities are contemplated in the currently assigned 
10 percent ratings.  There is no indication that pain, due to 
disability of the left and right knees, causes functional 
loss greater than that contemplated by the 10 percent ratings 
assigned by the RO even when considering the findings of the 
VA examiner at the time of the Veteran's 2004 and recent 2009 
VA examinations and the other objective evidence of record.  
See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Moreover, although the Veteran complained of instability, the 
weight of the evidence demonstrates that the Veteran does not 
have actual recurrent subluxation or lateral instability.  At 
the May 2004 VA examination and during the recent May 2009 VA 
examination, results of all of the tests that would 
demonstrate subluxation or instability were noted to be 
normal, and the recent VA examiner reported that the 
Veteran's knees were stable.  Based on the above evidence, an 
increased or separate rating under Diagnostic Code 5257 is 
not warranted.  38 C.F.R. § 4.71a.

The Board finds that the preponderance of the evidence is 
against a higher rating than 10 percent for the Veteran's 
service-connected right or left knee chondromalacia for any 
period of increased rating claim.  Hart.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the Veteran's claims for ratings in excess 10 
percent, and the claims must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2008) is not warranted.


ORDER

A rating in excess of 10 percent for chondromalacia of the 
right knee is denied.

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


